Citation Nr: 0026945
Decision Date: 10/10/00	Archive Date: 12/28/00

DOCKET NO. 97-30 647               DATE OCT 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Wilmington, Delaware

THE ISSUE

Entitlement to service connection for emphysema, claimed as
secondary to nicotine dependence.

ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to April 1962,

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1997 rating decision of a Regional Office (RO)
of the Department of Veterans Affairs (VA), which denied the
veteran's claim for service connection for emphysema resulting from
nicotine dependence incurred during active military service. The
veteran filed a timely notice of disagreement, initiating this
appeal.

The veteran was afforded a June 1999 personal hearing before a
member of the Board.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be given a lower order
of priority in terms of the necessity of carrying out this
instruction completely.

As is his right under 38 C.F.R. 20.703 (1999), the veteran has
requested a personal hearing at the RO before a member of the
Board. Such a hearing was afforded him in June 1999. However, the
Board member who presided over the veteran's hearing is no longer
associated with the Board, and the veterans in a September 2000
written statement, requested another hearing at the RO before an
active Board member. This appeal must thus be remanded for that
purpose.

2 -


In light of the above, this case is REMANDED for the following
development:

The RO should schedule the appellant for a hearing at the RO before
a traveling member of the Board. The appellant should be afforded
timely notice thereof.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

G. H. Shufelt 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 -



